UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



    UNITED STATES OF AMERICA,
                                                                          16-cr-350 (ARR)
                         — against —

    SOFYAN SAEED,                                                         Not for print or electronic publication

                         Defendant.
                                                                          Opinion & Order




ROSS, United States District Judge:

           Following a Fatico hearing on June 6, 2019, I issued an order concluding that the

defendant, Sofyan Saeed, is liable for a loss amount of $38,422.28. See June 13, 2019 Order,

ECF No. 120. 1 On June 16, 2019, the defendant moved for reconsideration. See Mot.

Reconsideration, ECF No. 121. For the following reasons, the defendant’s motion is denied.

           “Reconsideration of a previous order by the court is an ‘extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.’”

Anwar v. Fairfield Greenwich Ltd., 164 F. Supp. 3d 558, 560 (S.D.N.Y. 2016) (quoting In re

Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). As such, “a

request for reconsideration . . . must point to controlling law or factual matters put before the

court in its decision on the underlying matter that the movant believes the court overlooked and

that might reasonably be expected to alter the conclusion reached by the court.” Id. Here, the

defendant has not pointed to any law or facts that I overlooked in my order. Rather, the

defendant argues that he should only be held liable for one-third or one-quarter of the loss


1
    For the purposes of this opinion, I assume familiarity with the background of this case.

                                                             1
amount because there were other employees working at Rightway during the relevant time

period. See Mot. Reconsideration 1–2; see also Def.’s Fatico Br. 11, ECF No. 116. As I noted in

my June 13 order, however, under U.S.S.G. § 1B1.3, the defendant can be held liable for any

fraudulent transactions that were reasonably foreseeable to him. See June 13, 2019 Order 6; see

also Gov’t Fatico Br. 3, ECF No. 117. I thus do not find a further reduction in loss amount

appropriate.

           In my order, I concluded that the government had demonstrated by a preponderance of

the evidence that transactions over $50 at Rightway were presumptively fraudulent. See June 13,

2019 Order 4–5. The $50 amount is a threshold that was deemed appropriate by the Second

Circuit when certain factors are present. See United States v. Uddin, 551 F.3d 176 (2d Cir. 2009);

see also June 13, 2019 Order 4–6 (explaining why Uddin applies to the instant case). In Uddin,

however, the Second Circuit acknowledged that the district court “need not establish the loss

with precision but rather need only make a reasonable estimate of the loss, given the available

information.” Uddin, 551 F.3d at 180 (internal quotation marks omitted) (quoting United States

v. Carboni, 204 F.3d 39, 46 (2d Cir. 2000)). Thus, the $50 benchmark is somewhat arbitrary.

See, e.g., Special Agent Greaney Testimony, Fatico Tr. 66–68, ECF No. 116-2 (noting that

“somewhere along the line courts decided let’s look at $50,” that the decision “was between the

agents and the U.S. Attorney’s Office,” and that the number has “been used for years”). Because

of the arbitrary nature of the $50 threshold and the fact that not all transactions over $50 are

fraudulent, I note that while I found that a loss amount of $38,422.28 was demonstrated by a

preponderance of the evidence, I would be hard-pressed to determine that loss amount by clear

and convincing evidence. 2 Further, while the government did demonstrate by a preponderance


2
    While I did apply the 40% Uddin reduction to the government’s calculated loss, that too was an estimate.


                                                           2
that all fraudulent transactions during the relevant time period were reasonably foreseeable to

Sofyan, the concrete evidence demonstrates that he engaged in six fraudulent transactions

totaling $303.15. See Gov’t Fatico Br. 2–3; Def.’s Fatico Br. 9–10, 15.

         Sentencing will take place on a date and time to be determined by the court. 3



SO ORDERED.




                                                                                 ______/s/________________
                                                                                 Allyne R. Ross
                                                                                 United States District Judge
    Dated:        June 17, 2019
                  Brooklyn, New York




3
  In my June 13 order, I asked the parties to submit letters to the court regarding the proper forfeiture amount. See
June 13, 2019 Order n.4. As the government has brought to my attention, per the plea agreement, the government is
not seeking forfeiture, but rather restitution equal to the loss amount. See PSR ¶¶ 77–78. Because I concluded that,
based on a preponderance of the evidence, Sofyan is liable for a loss amount of $38,422.28, a restitution amount of
$38,422.28 is also proper. See United States v. Cheng, 96 F.3d 654, 657–58 (2d Cir. 1996) (affirming the district
court’s order of restitution, in a food stamp fraud case, based on the loss to the United States, calculated by
determining the amount of government benefits “diverted from their intended use”); see also United States v.
Germosen, 139 F.3d 120, 130 (2d Cir. 1998) (holding that because the district court’s “amount-of-loss calculation
for [defendant’s] offense level [in a wire fraud case] was supported by the evidence and was based on actual losses
to the victims, [defendant’s] challenge to the loss calculation for the restitution award must fail”).

                                                          3
